[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]              MEMORANDUM OF DECISION ON MOTION FOR CONTEMPT
The Motion for Contempt is denied. The court does find, however, that the defendant failed to keep the plaintiff informed of the child's whereabouts, failed to notify him of any major event in the child's life and failed to notify the plaintiff of any anticipated move more than fifty (50) miles from the city of Bridgeport, all as provided in paragraph 1 of the agreement and judgment of the court dated February 20, 1992.
The plaintiff resided in Bridgeport during all of this time. The plaintiff's family lived in Bridgeport. The plaintiff had the same post office box during all of this period. The defendant has no excuse for failing to keep the plaintiff informed and, indeed, her action was a violation of paragraph 1 of the judgment of February 20, 1992.
An argument can, however, be made that the judgment of February 20, 1992 was replaced by the orders of September 17, 1992. Therefore, this court cannot find that the defendant wilfully and intentionally violated the court's order of February 20, 1992.
The defendant's request for counsel fees is denied.
  EDGAR W. BASSICK, III JUDGE TRIAL REFEREE
CT Page 2905-cq